Citation Nr: 1046765	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of fusion of the right first 
metatarsal joint ("right foot disability").  

2.  Entitlement to the extension of a temporary total evaluation 
for right foot surgery performed on March 14, 2003, under 
38 C.F.R. § 4.30.  

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1985 
to July 1989.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The 
Veteran's claims file had been temporarily transferred to the RO 
in Atlanta, Georgia.

As support for his claim, the Veteran testified at a hearing at 
the RO in June 2007, before the undersigned Veterans Law Judge 
(VLJ) of the Board, also commonly referred to as a Travel Board 
hearing.  A transcript of this hearing is associated with the 
claims file.

In January 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for additional development and 
consideration.  There initially were four claims before the Board 
- for the issues listed above and also for whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a left hip disorder.  And 
in January 2008, the Board remanded all three claims to the RO, 
via the Appeals Management Center (AMC), for additional 
development and consideration.  In a February 2010 rating 
decision, on remand, the AMC reopened the left hip claim and 
granted the underlying claim for service connection for left hip 
strain.  The AMC assigned a 10 percent disability rating, 
retroactively effective from January 7, 2003.  The Veteran has 
not since appealed either the initial rating or effective date 
assigned for this disability, so the claims are no longer at 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the compensation 
level assigned for the disability and the effective date).  See, 
too, 38 C.F.R. § 20.200 (2010).

In June 2010, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the remaining claims and returned the 
file to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.  

Unfortunately a review of the evidence in this case reveals that 
the RO/AMC did not fully comply with the Board's January 2008 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the 
remand orders of the Board are not complied with, the Board 
commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated).  In its January 
2008 remand, the Board directed the RO/AMC to obtain any 
pertinent VA or other inpatient or outpatient treatment records, 
especially subsequent to June 2007.  See 38 C.F.R. § 3.159(c) 
(2010).  However, the RO/AMC failed to obtain any further VA 
treatment records.  In light of Stegall, further development is 
required.

Significantly, following the Board's January 2008 remand, the 
Veteran submitted a signed release (VA Form 21-4142), dated in 
May 2008, which identified pertinent treatment records for his 
appeal at the Birmingham, Alabama VAMC, including the Bessemer 
Clinic, and the Decatur/Atlanta VAMC in Decatur, Georgia.  He 
reasserted his treatment at these facilities, for his foot and 
back conditions, in a November 2008 statement and the November 
2008 statement on unemployability (VA Form 21-8940).  There are 
numerous Birmingham VAMC treatment records already in the claims 
file, dated until November 2006, but none since.  Any recent 
Birmingham VAMC treatment records must be obtained on remand.  

Moreover, a treating physician at the East Point CBOC, part of 
the Atlanta VAMC, submitted a statement dated in June 2007, 
indicating recent and continuing treatment for his service-
connected back and foot conditions.  To emphasize, both of these 
conditions are highly pertinent and the Veteran has since 
personally identified the Atlanta VAMC as a repository of his 
treatment records.  On remand, then, the AMC must obtain any 
outstanding VA treatment records from the Atlanta VAMC, including 
those from the East Point CBOC.

VA needs to obtain all of his outstanding and relevant treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because it 
is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  It 
does not appear that the AMC obtained these VA treatment records, 
although they may be potentially highly pertinent to his claim.  
Stegall.  On remand, the AMC must attempt to obtain these 
additional records and, if they do not exist, must make an 
express declaration confirming that further attempts to obtain 
them would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

Extension of a temporary total evaluation for right foot surgery 
performed on March 14, 2003, under 38 C.F.R. § 4.30

The Veteran underwent right foot surgeries in March 2003 and May 
2004.  The Board's review of the VA medical treatment records 
shows that on March 14, 2003, he had a surgical procedure of 
right foot first metatarsal phalangeal (MTP) joint fusion, which 
was provided to treat his disabilities of right foot hallux 
valgus and hallux rigidus.  On May 28, 2004, the Veteran 
underwent a second surgery for his service-connected right foot 
pathology.  

Following the two surgeries, the RO awarded temporary total 
ratings for postsurgical convalescence under 38 C.F.R. § 4.30.  
The current status is that a temporary total ratings were in 
effect from March 12, 2003 to May 31, 2003 (following the March 
2003 surgery) and again from May 28, 2004 to July 31, 2004 
(following the May 2004 surgery).  The first temporary evaluation 
was assigned as part of a grant of service connection for status 
post fusion right first metatarsal joint, which was then assigned 
a 10 percent rating, under 38 C.F.R. § 4.71a, DC 5280 (unilateral 
hallux valgus), effective from June 1, 2003.  In an October 2004 
rating decision, the RO granted him another temporary total 
evaluation of 100 percent, again under Paragraph 30, effective 
from May 28, 2004 to July 31, 2004.  This was followed by 
continuation of the permanent rating assignment of 10 percent 
under DC 5280, effective from August 1, 2004.  

The Veteran appealed for an extension of the temporary total 
rating assigned for the March 2003 surgery.  He contends the 
temporary total rating should last until the next temporary total 
evaluation became effective, i.e., so, during June 1, 2003 to May 
27, 2004.  He asserts his right foot did not heal completely 
during the intervening period between the March 2003 and May 2004 
right foot surgical operations.  

The applicable regulations provide that a total disability rating 
(100 percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed care) 
or outpatient release that entitlement is warranted, effective 
from the date of hospital admission or outpatient treatment and 
continuing for a period of one, two or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  38 C.F.R. § 4.30 (2010).

Under 38 C.F.R. § 4.30(a), a temporary total evaluation will be 
assigned if the hospital or outpatient treatment of a service-
connected disability resulted in:  (1) surgery necessitating at 
least one month of convalescence; (2) surgery with respect to 
postoperative residuals such as incompletely healed surgical 
wounds, stumps and recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  

A temporary total rating may be extended one, two, or three 
months beyond the initial three month period.  38 C.F.R. § 
4.30(b)(1).  A temporary total rating may be further extended one 
to six months beyond the initial six months, under paragraph 
(a)(2) or (3) (discussed above), upon approval of the 
Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

Furthermore, the Court has noted that the term "convalescence" 
does not necessarily entail in-home recovery.  In Felden v. West, 
11 Vet. App. 427, 430 (1998), the United States Court of Appeals 
for Veterans Claims (Court), citing Dorland's Illustrated Medical 
Dictionary, p. 374 (28th ed. 1994), defined convalescence as "the 
stage of recovery following an attack of disease, a surgical 
operation, or an injury."  The Court also defined recovery as 
"the act of regaining or returning toward a normal or healthy 
state."  Id., citing Webster's Medical Desk Dictionary 606 
(1986).  In other words, the purpose of a temporary total 
evaluation, pursuant to 38 C.F.R. § 4.30, is to aid the appellant 
during the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or when 
there may be similar circumstances indicative of transient 
incapacitation associated with recuperation from the immediate 
effects of an operation.  The Court has also held that notations 
in the medical record as to the appellant's incapacity to work 
after surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, at 430.

Following the March 2003 right foot surgery, the medical records 
provide mixed evidence as to whether the Veteran had 
postoperative residuals, such as incompletely healed surgical 
wounds.  

On the one hand, there were several VA treatment records that 
provided evidence that his right foot MTP joint had healed 
without significant postoperative residuals.  A May 22, 2003 VA 
treatment note reveals he had his cast removed from his initial 
right foot surgery and was given orthopedic shoes.  He was also 
instructed to use crutches until he could progress to full 
weight-bearing.  

A follow-up VA orthopedic treatment session on June 26, 2003 
indicated that although he was still not fully weight-bearing at 
this time, he could bear weight in the clinic.  He was instructed 
to begin progressive weight bearing as tolerated, to increase to 
a goal of full weight-bearing within four weeks.  From this June 
2003 VA treatment session until the next right foot surgery in 
May 2004, there was no further indication from the VA treatment 
records that he was on crutches or in a cast.

The July 8, 2003 VA examiner remarked that he had no significant 
disability to prevent employment.

On July 30, 2003, a VA orthopedic treating physician assessed him 
with a "healing first ray fusion," based upon X-ray testing 
results.  

An August 4, 2003 VA podiatric clinic consultation noted he was 
"doing fine" after his right foot surgery, and ambulating in 
his orthopedic shoes.  

A September 22, 2003 VA treatment record stated "he is doing 
well at this time."  

A January 2, 2004 VA podiatric treatment note stated he ambulated 
in extra-depth shoe gear with custom innersoles.  The Veteran 
reported that the March 2003 surgery improved his condition.  

A January 15, 2004 VA treatment record indicated that the Veteran 
was able to engage in standing and walking.  He also reported 
pursuing physical therapy.  

On review of the Veteran's medical treatment records, the May 
2009 VA compensation examiner found that his first surgery in 
March 2003 initially went well.  The examiner noted that the 
Veteran was expected to bear weight on his right foot by July 
2003, four months following the first surgery.  And the examiner 
stated that he was walking with a cane by this time.  

In contrast, there were also several medical records, from VA 
treatment records and a VA examination report that instead 
supported the notion that he had postoperative residuals from the 
March 2003 right foot surgery, such as incompletely healed 
surgical wounds.  

The July 8, 2003 VA examiner commented, "[h]e has some numbness 
in that toe, otherwise, he is doing well.  However, he is still 
recovering.  He is just beginning to bear weight on his right 
foot."  

A July 30, 2003 VA orthopedic treatment note shows he was still 
asking for a cane to assist his progression to full weight 
bearing status.  

The September 22, 2003 VA treatment record noted he is bothered 
by some pain and swelling in his right foot.  

At the January 2, 2004 VA treatment session, the Veteran 
complained of discomfort in his right foot.  

At the January 15, 2004 VA treatment session, the Veteran 
reported that prolonged periods of standing and walking increased 
pain in the right foot.  The treating physician recommended that 
a sedentary job would be very beneficial to the Veteran due to 
chronic right foot pain.  

Subsequently, a March 8, 2004 VA treatment note found that "he 
had a protracted recovery from his foot fusion surgery, beyond 
the predicted time frame..."  There was also X-ray evidence of 
partial nonunion at the proximal fusion site and suggestion of 
micromotion at the fixation plate.  The clinician also found that 
in spite of vocational rehabilitation training, "he will be 
unable in any event to return to his previous occupation as a 
chef due to anticipated restriction on prolonged standing."

The May 2009 VA compensation examiner found that "[b]y late 
2003, early 2004, his swelling and pain was ongoing beyond what 
was expected and he was found to have a complication of a partial 
nonunion right foot fusion.  This is considered as a severe 
complication as it required another surgery."  In that regard, 
the examiner stated that he needed the second surgery in May 2004 
to correct the complication from the first surgery, but he "was 
still weight bearing until that time."  

Therefore, there is a possibility that the Veteran had 
complications from the March 2003 right foot surgery, which may 
have continued until a subsequent right foot surgery in May 2004.  
Consequently, the Board remands the issue for the Veterans 
Service Center Manager to review the case and determine whether 
further extension of the temporary total rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to assist in the 
search for his VA treatment records by 
specifying dates, locations, and providers 
of treatments at VA facilities.  After 
allowing an appropriate time for response, 
contact the Birmingham, Alabama VAMC and 
the Atlanta, Georgia VAMC, to obtain all 
of his relevant treatment records, 
especially any outstanding records not 
already associated with the claims file.  
If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.	Provide the Veterans Service Center 
Manager with the Veteran's claims file for 
review.  After reviewing the claims file, 
the Veterans Service Center Manager should 
determine whether the temporary total 
rating under Paragraph 30, following the 
Veteran's March 2003 right foot surgery, 
should be extended beyond May 31, 2003.

3.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him an SSOC and give 
him an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


